Exhibit 12 TEREX CORPORATION CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES (amounts in millions) Three Months Ended March 31, Earnings: Loss from continuing operations before income taxes $ ) $ ) Adjustments: Undistributed loss (income) of less than 50% owned investments ) Fixed charges Earnings $ ) $ ) Fixed charges: Interest expense, including debt discount amortization $ $ Amortization/writeoff of debt issuance costs Portion of rental expense representative of interest factor (assumed to be 33%) Fixed charges $ $ Ratio of earnings to fixed charges — — Amount of earnings deficiency for coverage of fixed charges $ $ (1)Less than 1.0x
